OPINION — AG — (1) A "REGISTERED NURSE" OR A "LICENSED PRACTICAL NURSE" WORKING "UNDER THE DIRECT ORDERS OF LICENSED PHYSICIAN OR THE SUPERVISION OF A REGISTERED NURSE "(SEE LAST CLAUSE OF 59 Ohio St. 1961 567.3 [59-567.3]), OR A "PERSON NURSING THE SICK FOR HIRE," MAY PERFORM ANY OF THE ACTS SET FORTH IN QUESTION 1-4 (PERFORM VAGINAL EXAMINATION OR OBSTETRICAL PATIENTS DURING LABOR AND DELIVER, ADMINISTER ANESTHESIA DURING DELIVERY, LEGALLY INITIATE CLOSED CHEST CARDIAC RESUSCITATION, INTRAVENOUS FLUIDS AND MEDICATIONS, LEGALLY DO A VENIPUNCTURE FOR THE PURPOSE OF ADMINISTRATING INTRAVENOUS FLUIDS AND MEDICATIONS) (2) SECTION 12(A), REFERRED TO BY YOU REQUIRES "THREE YEARS" OF EDUCATION AND TRAINING, RATHER THAN TWENTY SEVEN MONTHS, HENCE  QUESTION IS NEGATIVE. (3) SECTION 12 AUTHORIZES THE BOARD TO APPROVE, FOR THE PURPOSE NAMED THEREIN "A SCHOOL OF NURSING CONDUCTED BY A UNIVERSITY OR COLLEGE THAT PROVIDES A PRESCRIBED PROGRAM OF STUDY * * *". CITE:  59 Ohio St. 1961 871-886 [59-871-886] 59 Ohio St. 1961 731.1-731.3 [59-731.1] — [59-731.3] 75 Ohio St. 1961 251-257 [75-251] — [75-257], 75 Ohio St. 1963 Supp., 301 [75-301], 75 Ohio St. 1971 301 [75-301] (FRED HANSEN)